Smith, J.,
delivered the following dissenting opinion.
I feel constrained to differ with both of my Brethren in the construction put by them upon the statute in question. When this statute was under review in Reyfelt v. State, 73 Miss. 416, 18 South. 925, this court said: “The statute, for a violation of which the appellant was convicted, makes it unlawful to sell, inter alia, any ‘vinous or alcoholic’ liquor. The defendant sold home-made wine made from the grape and from blackberries, which wine he and his witnesses swore would not intoxicate. ITe asked the court to instruct the jury to acquit, if it believed from the evidence the wine would not produce intoxication. This the court declined to do> but charged the jury to convict if the sale of wine was proved. This action of the court was correct. The legislature, believing in chemistry, and that the process of fermentation of the juice of the grape will produce alcohol, has seen fit to prohibit the sale of such product, and, regardless of the opinion of the witnesses that this prohibited article would not intoxicate, the sale was unlawful, for the legislature prohibited such sales because it thought that alcoholic wines would, in some instances, intoxicate.”
This was a square adjudication that the words, “which if drunk to excess will produce intoxication,” did not qualify the terms “vinous, alcoholic, malt, intoxicating, or spirituous liquors.” The court in its opinion said nothing about judicial notice, but held that it was unnecessary to j>rove that vinous or alcoholic liquor was intoxicating for the sole reason that the *252legislature had so ordered. The same argument with reference to the qualification of these words by the words, “if drunk to excess will produce intoxication,” was made in that case by counsel for appellant, as was made in the case of Edwards v. Gulfport, 49 South. 620. This latter-case announced no new construction of the statute, but simply followed the Beyfelt case. The legislature has adopted the construction put upon this statute in the Beyfelt case by twice re-enacting it. I do not think, therefore, that these cases should be overruled; neither do I think they should be qualified to" the extent of saying that: “When the beverage sold contains a sufficient quantity of alcohol to constitute the dominant quality of the beverage, and is the thing on account of which it is sold, there is then a violation of the law, even if it be conclusively shown that the beverage will not intoxicate.” The statute does not provide that alcohol must be the “dominant quality of the beverage,” but in express terms prohibits the sale of alcoholic liquor without reference to its intoxicating quality and irrespective of the amount of alcohol which it contains. Gilbert v. Husman, 76 Iowa, 241, 41 N. W. 3; Sawyer v. Botti (Iowa), 124 N. W. 787.
The words,“alcoholic liquor” have a plain and definite meaning; that is, a liquor containing alcohol, and, since the legislature has not limited the amount of alcohol such liquor must contain in order to come- within the prohibition of the statute, this court has no right to do so. The legislature meant to establish and fix a certain guide for'the courts in administering this statute, and did not intend to leave it to the juries to say when alcohol was, or when it was not, the dominating quantity of the liquor.
Suggestion ok Error.
After the delivery of the foregoing opinions counsel for appellee presented a vigorous suggestion of error.
*253Mayes, O. J.,
delivered the opinion of the court in response to the suggestion of error:
The same appellant is here on appeal in two cases; one being No. 14,306 and the other No. 14,307. For convenience I follow the method adopted by -Judge Anderson, and discuss the two cases in this opinion. Both cases charge the unlawful sale of “vinous, malt, alcoholic, intoxicating, and spirituous liquors.” Both originated in prosecutions conducted for a violation of the ordinance of the city of Jackson in the court of the police justice of the city. The ordinances of the city prohibiting the sale or barter of intoxicating liquors are rescripts of chapter 115, Laws 1908. In discussing these cases, therefore, I shall deal with them as though they arose under the act.
The facts in both cases are agreed to, and on the trial in the circuit court the agreed facts constituted all the testimony. In case No. 14,306 it was agreed that the beverage sold was “Brewett,” and contained eighteen one hundredths of one per centum of alcohol by volume, and thirteen one hundredths of one per centum of alcohol by weight. There is no proof in the record as to how this “Brewett” is made — that is to say, whether or not it is a malt liquor — -nor is it proven to be vinous, or spirituous. The agreed facts show only that it contains a small quantity of alcohol. Under the agreed facts this beverage, therefore, if a prohibited liquor, must be such a prohibited liquor as falls within the class designated as “alcoholic liquor.” Case No. 14,307 charges the same offense; but the agreed facts show that the beverage in that case was “Malt Ale,” and contained two and seventy-one one hundredths of one per centum of alcohol by volume and two and twelve one hundredths of one per centum of alcohol by weight. In the latter case the agreed facts concede that it is a malt liquor.
It may be also stated that courts take judicial notice of the fact that any liquor containing more than two per centum of *254alcohol by weight will intoxicate, as a matter of fact, if drunk to excess. See full report of case of United States v. Cohn, 2 Ind. T. 474, 52 S. W. 41. In the Cohn case, in the proof found in the report of the case, it is shown by expert witness that beverages containing more than two per centum of alcohol will intoxicate, and the trial court in that case took judicial notice of it. It is also shown in that case that the government fixed two per centum of alcohol, by weight, as in truth constituting an intoxicating liquor. I feel, therefore, that I am safe in saying that I shall take judicial notice of a fact so well established by proof and legislative action.
Chapter 115, p. 116, Laws 1908, enumerates certain classes of liquors which cannot be sold, or bartered, under any condition. The statute prohibits the sale of such liquors as it expressly names, without regard to their intoxicating or nonintoxicating quality, and without reference to what quantity of alcohol may be contained in them. If a party is charged with merely selling an “alcoholic liquor,” and such liquor is neither vinous, malt, or spirituous, if the quantity of alcohol is so negligible as not to constitute the beverage sold an “alcoholic liquor,” of course there can be no conviction of a sale of such liquors, even if it be shown that in truth there is some alcohol in the beverage. There must be enough alcohol in it to make It “alcoholic” as the statute' says; but I shall discuss this particular subject later.
The liquors expressly named which the law prohibits from being sold are “vinous, alcoholic, malt, or spirituous liquors, or intoxicating bitters.” The sale of these liquors is prohibited without reference to whether in fact they intoxicate, but because It is well known that this class of liquor is of an intoxicating character. After expressly prohibiting the sale of the character of liquors named above, the statute then prohibits the sale of another class not enumerated, which are “all other drinks which *255if drunk to excess will produce intoxication.” If a beverage be sold wbicb does not fall within the first class named, then, only, is it necessary for such beverage to intoxicate before there can be a successful prosecution for a violation of the liquor laAvs. I confess that it is difficult to conceive of a drink that will intoxicate, which would not be included in the description of the expressly forbidden liquors; but the legislature,'knowing the evasions resorted to by violators of the law and their activity in devising concoctions for this purpose, thought it safe to put a general prohibition on the sale of all other drinks which would intoxicate. In the Reyfelt case, 73 Miss. 415, 18 South. 925, it Avas held that, where a party was charged with selling any one of the expressly enumerated liquors prohibited to be sold, it was not necessary to go further and show that the liquor was intoxicating. In the case of Edwards v. City of Gulfport, 49 South. 620, it Avas again held that, wherever the liquor fell within the classes expressly prohibited by the statute, it was not necessary to prove that it Avas of an intoxicating character, and the court further held that the clause in the statute, which prohibited the sale of “other drinks which if drunk to excess Avill produce intoxication,” stood alone in the statute, having no reference to, or in any way qualifying, the preceding portion of the statute which prohibited the sale of any “vinous, alcoholic, malt, or spirituous liquors,” etc. This holding of the court is supported by the cases of State v. Auditor, etc., 68 Ohio St. 635, 67 N. E. 1062; United States v. Cohn, 2 Ind. T. 474, 52 S. W. 38, 44.
In the latter of the above cases, the court, construing a statute similar to this, very pertinently asked: “If it were intended that only such of these as could be shown to be intoxicating should be included, why name them at all ? Why not simply say that all intoxicating liquors and drinks should be prohibited ?” In brief, the statute says that “vinous, alcoholic, malt, intoxicating, *256or spirituous liquors, or intoxicating bitters,” cannot be sold at all, and then it says that it shall be lawful to sell all other drinks except such “other drinks which if drunk to excess will produce intoxication.” If there is any beverage that can be conceived of by the ingenious violators of the law, not falling within the class named above which will not intoxicate, and which yet proves a desirable beverage for those inclined to purchase same for its character as an intoxicant, its sale may continue. I confess that I can conceive of no drink that can be devised not covered by the broad terms of the statute. It is not only held by this court that, where the laws expressly name and prohibit the sale of certain beverages as constituting beverages of an intoxicating character, it- is immaterial that such beverage does not in fact intoxicate; but there.is much authority elsewhere for this proposition. In the case of State v. York, 74 N. H. 125, at page 126, 65 Atl. 685; at page 686, it is said: “Where an act expressly prohibits the sale or keeping for sale of a particular liquor or class of liquors, it is not necessary to allege in the indictment thereunder, or to- prove upon the trial, that the particular liquor or class of liquors, the sale of which is forbidden, is intoxicating.” In the case of State v. Frederickson, 101 Me. 37, at page 43, 63 Atl. 535, at page 537, 115 Am. St. Rep. 295, at page 299, it was shown in that case that the statute prohibited the sale of “wine, ale, porter, strong beer, lager beer or other malt liquors and cider,” and the court said: “In determining whether or not a liquor is to be regarded as intoxicating under this enumeration, it is entirely immaterial whether it is intoxicating in fact. As was well said in State v. O'Connell, 99 Me. 61, 58 Atl. 59: 'It is not for the jury to revise the judgment of the legislature and determine whether liquor is or is not in fact-intoxicating.’ When it appears that a liquor comes within the scope of the forbidden enumeration,, that moment its intoxicating character becomes fixed by law,. *257and its nonintoxicating character, as a matter of fact, becomes entirely immaterial with respect to- the application of the statute.” In the cases above cited will be found multiplied authority for this statement of the rule. See, also, State v. Auditor, 68 Ohio St. 635, 67 N. E. 1062, supra.
I do not think the constitutionality of statutes of this character can be successfully controverted. The police power of a state is broad enough to prohibit the sale of those things which it considers destructive of the health, the good morals, and the peace of its citizens. If the state has this power, it is necessarily vested with the authority to make its laws effective, and the subterfuges and disguises resorted to by the ingenious violators of the liquor laws are as well known to the legislator and the judges as to those who violate the law. ' Knowing the schemes resorted to by those who would destroy the prohibition laws and make them farcical by their failure to give that protection from the evil of intoxicants which is- their design and purpose, the legislature has met all schemes of those who would evade, by prohibiting the sale of all subterfuges. It' has prohibited the sale not only of intoxicants, but of that character of liquors that go hand in hand with intoxicants; that is, have the character of intoxicants, though in truth they do not intoxicate. The police power of the state is not so impotent and restricted' as that it cannot combat and repel all evasions. We hear much of the constitutional rights; but no man’s rights are infringed upon by this act of the legislature, and the construction which I give it, and which this court has given it, unless such person desires to engage in the sale of intoxicants. Surely the state can say to such person that you cannot profit in the sale of this contraband article of merchandise, no matter how small the quantity sold, or by what name you call it. If this great power of the state could be thus thwarted by those engaged in criminal acts, it would indeed he an impotent thing. In criminal and in civil *258law, fraud, disguise, and pretense, whatever form may have been assumed in an effort to subvert the good faith of the law, have not been subtle enough to evade the legislatures and the courts for long.
I have no hesitancy in saying that the sale of “Malt Ale,” no matter what the quantity of alcohol in same may be, is expressly prohibited by the statute, and any person selling same has violated the law. The agreed facts in case No. 14,307, where the appellant agrees that he was selling a liquor known as “Malt Ale,” constitute a violation of the law. Not only did he violate the law by selling “Malt Ale,” as stated in the agreement, but the facts in that case show that this liquor contains two and seventy one hundredths per centum of alcohol by volume, and two and twelve one hundredths per centum of alcohol by weight, which is an intoxicating liquor. I have more difficulty in applying the law to the second case, No. 14,306, because the agreed facts do not show that “Brewett” is a malt drink. I do not feel warranted, in the absence of proof of this fact, in assuming that it is a malt drink. If it were proved that “Brewett” was a malt drink, I would unhesitatingly be in favor of an affirmance of this case, because no malt drink can be lawfully sold. Therefore “Brewett,” if a prohibited liquor, must be classed under that section of the statute which prohibits the sale of any alcoholic drink. In this view of it I cannot make up my mind to declare, as a matter of law, that a beverage which contains only eighteen hundredths of one per centum of alcohol by volume, and thirteen hundedths of one per centum by weight, is, under the law, an alcoholic drink. It seems to me that the quantity of alcohol in this drink is too negligible to be classed as an alcoholic drink. In many states where the sale of “alcoholic drinks” is prohibited, the legislature has fixed a standard by which courts may be governed in determining whether a drink is alcoholic or not. Some of the states *259provide that a drink shall be such when it contains one per centum of alcohol; some have raised the percentage higher. If the legislature had said what per centum of alcohol should constitute an alcoholic drink, the statute would be free from any doubt; but, since they have not done so, I do not feel warranted in saying that so small a quantity as is agreed to be contained in “Brewett” can be said to make the drink an alcoholic drink. The legislature has not prohibited the sale of any drink containing alcohol; but it has prohibited the sale of an “alcoholic drink.” When can a drink be said to be “an alcoholic drink ?” It.seems to me that any beverage containing one-half of one per centum of alcohol has no longer a merely negligible quantity of alcohol, and any beverage having this percentage of alcohol, by whatever-name called, is an “alcoholic drink” within the ■meaning of the statute.
I concur with Judge Anderson in the reversal of case No. 14.306, but think that the judgment in case No. 14,307 should be affirmed both because it is shown that appellant sold “Malt Ale,” expressly prohibited .from sale by the statute, and further because the liquor is an intoxicating liquor.
It follows from these views that the former judgment in case No. 14,307, reversing same, shall be vacated, and a judgment of affirmance now ,entered. In case No. 14,306 the suggestion of error is overruled, and on retrial the court below is directed to give a peremptory instruction to discharge defendant on the agreed facts in same.

Judgment.in one case affirmed, m the other reversed.